Citation Nr: 0204342	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  99-15 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a stomach resection, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for synovitis of 
the right knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to August 
1949 and from November 1950 to January 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to an evaluation in 
excess of 40 percent for the residuals of a stomach resection 
and an evaluation in excess of 10 percent for synovitis of 
the right knee.  He subsequently perfected timely appeals 
regarding both these of issues.

In a June 2001 rating decision, the RO granted an increased 
disability rating of 20 percent for the veteran's synovitis 
of the right knee.  The Board notes that, where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Consequently, although the RO has 
granted an increased evaluation, 20 percent, for the 
veteran's service-connected synovitis of the right knee, his 
claim for an increased rating remains in appellate status.

In August 2001, the veteran presented testimony at a personal 
hearing before the undersigned Member of the Board at the RO.  
A transcript of this hearing has been prepared and associated 
with the claims folder.

In a statement dated in August 2001, the veteran reported 
that he had recently been given a left knee brace by VA 
physicians because of increased wear and tear in his left 
knee, which he alleged had been caused by his service-
connected right knee disability.  The Board believes this 
statement can be reasonably construed as raising a claim of 
entitlement to service connection for a left knee disability.  
Additionally, at his August 2001 hearing, the veteran stated 
that the favoring of his service-connected knee has led to 
left ankle problems.  Hearing transcript, page 7.  Thus, the 
matter of entitlement to service connection for a left ankle 
disability is raised.  Because these matters have not yet 
been addressed, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's residuals of a stomach resection are 
productive of no more than moderate symptoms without 
malnutrition, weight loss, anemia or documented hypoglycemic 
symptoms.

2.  The veteran's right knee disability is manifested by 
symptoms analogous to a cartilage dislocation with episodes 
of locking, and by limitation of extension secondary to pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the residuals of a stomach resection have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.113, 
4.114, Diagnostic Codes 7305, 7308, 7346 (2001).

2.  The criteria for separate disability evaluations of 20 
percent under Diagnostic Code 5258 and 30 percent under 
Diagnostic Code 5261 for synovitis of the right knee have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5020, 5258, 5260, 5261 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an April 1952 rating decision, the RO granted service 
connection for synovitis of the right knee and assigned a 20 
percent disability rating.  The RO's decision was apparently 
based on the veteran's service medical records, which showed 
that he had injured his right knee in November 1948 and that 
his separation examination had revealed evidence of synovitis 
in his right knee.  In a series of subsequent rating 
decisions, the disability rating assigned for veteran's 
service-connected synovitis of the right knee was reduced to 
a noncompensable evaluation.

In a February 1953 rating decision, the RO granted service 
connection for a duodenal ulcer and assigned a 40 percent 
disability rating under the criteria of Diagnostic Code (DC) 
7305.  Thereafter, in November 1955, the veteran underwent a 
subtotal gastrectomy, gastrojejunostomy, at a VA hospital.  
In a December 1956 rating decision, the RO granted an 
increased evaluation of 60 percent for the veteran's service-
connected duodenal ulcer, which was recharacterized by the RO 
as a subtotal gastrectomy.  The RO also granted a temporary 
total evaluation for a period of two months following the 
veteran's surgery.  In a January 1959 rating decision, the RO 
reduced the disability rating assigned for the veteran's 
subtotal gastrectomy to 40 percent.  In that decision, the 
veteran's service-connected disability was recharacterized by 
the RO as the residuals of a resection of the stomach.

In a statement received at the RO in December 1998, the 
veteran indicated that he was seeking increased evaluations 
for his service-connected stomach and right knee 
disabilities.  He requested that the RO obtain his VA 
treatment records since 1992.

Thereafter, in February 1999, the RO obtained copies of all 
of the veteran's VA treatment records since 1992.  These 
records indicate that he received treatment for a variety of 
problems during this period, including obesity, skin cancer, 
non-cancerous lesions, and diabetes mellitus with related 
neuropathy.  However, these records are negative for any 
complaints or treatment related to the veteran's right knee 
or right lower extremity.  In a December 1993 clinical note, 
an examiner noted an assessment of epigastric distress 
controlled with medication.  The examiner noted that the 
veteran had a history of a gastrectomy in 1950 and 
gallbladder surgery in 1972.  In April 1995 and June 1995 
clinical notes, it was noted that the veteran had a history 
of reflux.  Subsequent medical records are negative for any 
further notations regarding gastroesophageal problems until 
May 1997, at which time an examiner again indicated that the 
veteran had a history of reflux.  In November 1997, an 
examiner noted that the veteran's stomach was doing much 
better following a Helicobacter pylori (H. pylori) infection.  
In August 1998, physical examination also revealed some 
tenderness of the gastric muscles.

In February 1999, the veteran underwent a VA orthopedic 
examination.  It was noted that he walked with a cane and 
that he was wearing a right knee brace.  Examination of the 
right knee revealed range of motion to be from 8 degrees of 
extension to 50 degrees of flexion.  The VA examiner found 
that the patella was freely movable and that the knee joint 
was tight.  The examiner also noted that the veteran 
complained "bitterly" of pain, which he described as 
constant.  The veteran reported that he had been previously 
diagnosed with arthritis in his right knee.  The examiner 
noted diagnoses of arthritis of the right knee, which had 
swelled in the past and was now "severe", and synovitis 
with considerable pain.

A February 1999 VA radiology report shows that x-rays 
revealed the veteran's right knee to be normal.

In February 1999, the veteran also underwent a VA stomach 
examination.  The VA examiner noted that the veteran had a 
history of abdominal and gastric problems in service, and a 
subtotal gastric resection in 1955.  The veteran reported 
that, since that time, he had experienced a variety of 
symptoms, including dumping syndrome with diarrhea, nervous 
spells after eating, and intolerance to eating many different 
foods.  He also reported that, a year and a half ago, he 
started experiencing additional symptoms in his stomach, such 
as pain, nausea, vomiting, and problems with indigestion.  
Examination revealed a "rather obese" abdomen that was 
generally tender with a scar across the whole epigastrium 
where the subtotal resection was done.  The examiner noted 
that there was no abnormality of the scar, no hernias, and no 
palpable masses.  The examiner found that the veteran's liver 
and genitalia were normal, and that he had no inguinal 
hernias.  The examiner noted an impression of a history of 
peptic ulcer disease with massive GI hemorrhage and eventual 
subtotal gastric resection of the stomach; and persistent and 
intermittent symptoms of nausea, vomiting, abdominal pain, 
and rather typical dumping syndrome off and on since his 
surgery, with worsening over the last year and a half.  The 
examiner also noted that the veteran had gastroesophageal 
reflux disease and trouble with motility in his stomach.

Thereafter, in the March 1999 rating decision, the RO denied 
the veteran's claims of entitlement to an evaluation in 
excess of 40 percent for the residuals of a stomach resection 
and an evaluation in excess of 10 percent for synovitis of 
the right knee.  He subsequently perfected timely appeals 
regarding both these of issues.

In November 1999, the veteran underwent another VA orthopedic 
examination.  He reported that he began wearing a knee brace 
on his knee about fifteen years ago.  The VA examiner noted 
that he was currently wearing a Neoprene brace with bilateral 
hinges, open patella, and superior and inferior straps.  The 
veteran reported that he had also been using a cane for the 
past ten years because of his right knee.  He reported 
experiencing swelling and pain that sometimes kept him awake, 
and he indicated that he also experienced locking, but only 
rarely.  Examination revealed that the veteran was a 70-year-
old endomorphic male who had great difficulty getting out of 
the waiting room chair.  The examiner noted that he did not 
observe any definite limping at first but did see limping 
when the veteran walked into the examination room without the 
use of his cane.  The examiner also noted that he could not 
check for crepitation because the veteran had so much 
difficulty moving his knee due to pain.  No genu varum or 
valgum deformity was found in the right knee.  It was noted 
that the knee did demonstrate genu flexion contracture of 10 
degrees with maximum flexion of 82 degrees.  The veteran 
reportedly complained of pain throughout the examination.  
The examiner noted that the veteran complained of little or 
no symptoms in his left knee and that range of motion in the 
left knee was from 0 to 124 degrees.  The examiner concluded 
that, because the veteran's degenerative changes were limited 
to his right knee, and because he had a previous injury to 
his right knee, his degenerative changes were secondary to 
that trauma.  The examiner noted a diagnosis of the residuals 
of synovitis post-traumatic right knee with secondary 
degenerative joint disease.  However, the examiner advised 
the reader to refer to an upcoming radiologist report to see 
if there was indeed asymmetrical degenerative joint disease.

A November 1999 VA radiology report shows that x-rays of the 
right knee revealed the medial joint spaces to be slightly 
diminished.  The radiologist also gave an impression of a 
small bone density in the medial soft tissues of the right 
knee.  No other findings or impressions were reported.

In November 1999, the veteran also underwent another VA 
stomach examination.  He reported experiencing chronic 
nausea, which was getting progressively worse, and chronic 
dumping syndrome, sometimes with diarrhea.  He also reported 
that he sometimes experienced vomiting and that he had reflux 
of gastric juices up into his esophagus.  The veteran 
indicated that he experienced daily pains across the 
epigastrium with gas.  Examination revealed some tenderness 
deep in the epigastrium but no masses or liver enlargement.  
The VA examiner noted an impression of old peptic ulcer 
disease with subsequent gastric hemorrhage and a subtotal 
gastrectomy with resulting chronic abdominal pain and 
dysfunction of the stomach motility with nausea and Reflux 
Esophageal Disease.  The examiner also noted an impression of 
chronic dumping syndrome, which the veteran reportedly felt 
was due to his ulcer disease and gastric resection.  

In the June 2001 rating decision, the RO granted a 20 percent 
disability rating for the veteran's synovitis of the right 
knee.  The RO noted that the veteran's service medical 
records included a 1951 notation of a synovial membrane 
thickening, which likely represented a ligament disruption 
that has remained symptomatic and permanent.  The RO 
concluded that the results of the veteran's November 1999 x-
rays were consistent with this finding.  The RO therefore 
determined that the veteran's right knee disability was more 
appropriately rated as 20 percent disabling under the 
criteria of DC 5258 [cartilage, semilunar, dislocated, with 
frequent episodes of locking, pain, and effusion into the 
joint].

During his August 2001 personal hearing, the veteran 
testified that he could only move his knee to a certain point 
before it would "lock".  He stated that he used a cane all 
of the time and that he wore a knee brace on his right knee.  
During this hearing, the veteran's son reported that he 
witnessed the veteran often experiencing stomach problems.  
His son also reported that the veteran was unable to engage 
in activities that he enjoyed, such as mowing his yard, due 
to his knee trouble.  During this hearing, the veteran 
reported that he had been receiving treatment for his right 
knee disability from a private physician.  His representative 
requested that his claims folder be held at the RO for 30 
days in order to allow them time to obtain these records.

Analysis

A.  Preliminary matters-VCAA

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the Statements of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, the Board believes that the RO properly advised the 
claimant of what the evidence must show in order to 
substantiate his claims for increased ratings.  For this 
reason, the Board believes that VA has satisfied its duty 
under both the VCAA and the new regulations to inform the 
veteran and his representative of the information and 
evidence needed to substantiate his claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (codified as amended at 38 U.S.C. 
§ 5103); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the veteran's 
claims.  The veteran has been provided with VA orthopedic and 
VA stomach examinations, and it appears that his VA treatment 
records have been obtained and associated with the claims 
folder.  The Board recognizes that the veteran reported 
during his August 2001 hearing that he had recently received 
treatment from a private physician.  However, the record 
reflects that, during this hearing, the veteran and his 
representative specifically requested that he be permitted an 
additional 30 day period in order to submit records of this 
treatment.  Although his claims folder was held at the RO for 
30 days, no such records were received from the veteran.  
Moreover, no additional correspondence was received from the 
veteran requesting that VA obtain these records on his behalf 
even though the veteran has been clearly advised in the past 
that VA can do so and that copies of treatment records would 
be useful to his claim.  Therefore, in light of the above, 
the Board finds that no further action is required in order 
to comply with VA's duty to assist under both the VCAA and 
the new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(codified at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Because the VCAA and the new regulations arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation appear to have been completed in full.  
Therefore, the Board believes that we may proceed with a 
decision in this case, without prejudice to the veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended 
at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The Board therefore finds that no useful purpose 
would be served in remanding this matter.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Wensch v. Principi, 15 Vet. App. 362, 368 (2001), 
noting, "When there is extensive factual development in a 
case, reflected both in the record on appeal (ROA) and the 
BVA's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased evaluation - residuals of a stomach resection

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  Otherwise, the lower rating is to be assigned.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom and, above 
all, coordination of rating with impairment of function will 
be expected in all cases.  § 38 C.F.R. § 4.21 (2001).

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected stomach disability was 
initially rated under DC 7305, which pertains to a duodenal 
ulcer.  Under this code, a 60 percent rating is warranted for 
severe duodenal ulcer, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent rating is warranted for moderately severe duodenal 
ulcer, with symptoms less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  A 20 percent 
rating is warranted for moderate duodenal ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or with continuous 
moderate manifestations.  A 10 percent rating is warranted 
for mild duodenal ulcer, with recurring symptoms once or 
twice yearly.  38 C.F.R. § 4.114, DC 7305 (2001).

Having reviewed the complete record, the Board finds that the 
competent and probative evidence is against the assignment of 
a 60 percent evaluation under the criteria of DC 7305.  
Although the veteran has reported experiencing pain, 
vomiting, and diarrhea, he has not reported experiencing any 
hematemesis or melena.  Furthermore, repeated VA stomach 
examination is negative for any evidence of such symptoms.  
There is also no evidence of anemia or weight loss due to his 
service-connected residuals of a stomach resection.  Although 
his VA treatment records do reveal that his weight has 
fluctuated on several occasions over the past decade, and 
that he has lost between 10 to 30 pounds on these occasions, 
it appears that each of these incidents were the result of 
weight loss programs designed by VA physicians in an effort 
to treat the veteran's obesity, rather than manifestations of 
his service-connected disability.  There is no medical 
finding of severe duodenal ulcer.  In light of this evidence, 
the Board concludes that the veteran's service-connected 
residuals of a stomach resection do not meet the criteria for 
a 60 percent disability rating under DC 7305.

After the veteran's stomach resection, his service-connected 
disability has been rated under DC 7308.  The Board has thus 
considered whether a 60 percent evaluation is available under 
the criteria of DC 7308, which pertains to postgastrectomy 
syndromes.  Under this code, a maximum 60 percent disability 
rating is for application when there are severe symptoms, 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  In this case, the record 
reflects that the veteran has reported experiencing nausea, 
diarrhea, and reflux, and that he has found by VA examiners 
to have a dumping syndrome.  However, he has not reported 
experiencing any sweating or other hypoglycemic symptoms.  
Furthermore, repeated VA stomach examination has been 
negative for any evidence of hypoglycemic symptoms, and for 
any evidence of circulatory disturbance, malnutrition, or 
anemia.  As noted above, occasional incidents of weight loss 
that were noted in his treatment records appear to have been 
related to authorized weight loss programs designed for that 
purpose, and were not found to be symptomatic of his service-
connected stomach disorder.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim for a 
60 percent evaluation under DC 7308.

The Board notes that the veteran has been diagnosed with 
gastroesophageal reflux disease.  Although a relationship 
does not appear to have been definitively established, it 
appears that there is some suggestion in the record that the 
veteran's reflux disease is related to his service-connected 
stomach disease.  For example, in the report of the veteran's 
November 1999 VA stomach examination, the examiner appears to 
have accepted the veteran's belief that his reflux disease is 
related to his service-connected disability.  Even if such a 
relationship does exist, however, the Board believes that an 
increased evaluation is not available on the basis of the 
veteran's reflux disease.  In this regard, the Board notes 
that, although there is no specific diagnostic code for 
gastroesophageal reflux disease, the functions affected, 
anatomical localization and symptomatology are closely 
analogous to the manifestations of hiatal hernia under DC 
7346.  See 38 C.F.R. § 4.20 (2001).  Under that code, a 60 
percent evaluation is assigned for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  As discussed in detail above, 
repeated VA examination has revealed no evidence of 
hematemesis, melena, or anemia.  Thus, although the veteran 
does experience pain and vomiting, the Board finds that the 
weight of the evidence does not support the assignment of a 
higher disability rating under the criteria of DC 7346.

38 C.F.R. § 4.113 states that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disabling picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do no lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14 (2001).

Under 38 C.F.R. § 4.114 ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  In this case, the Board 
has considered the appropriate ratings under DCs 7305, 7308 
and 7346.  Given the regulatory provisions of 38 C.F.R. 
§§ 4.113 and 4.114, separate ratings may not be assigned.  In 
the instant case, the veteran's predominant disability 
picture is shown by residuals of his postgastrectomy.  As 
discussed above, the severity of symptoms at this time does 
not justify a higher rating.  

The Board has considered the veteran's written statements and 
testimony (as well as that of his son) that his service-
connected stomach disability warrants a higher evaluation 
than the currently assigned rating. Although the statements 
are certainly probative of observed symptomatology, they are 
not competent or credible evidence to establish all criteria 
required for a higher rating.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The Board finds that the medical findings, which 
directly address the specific criteria under which the 
service-connected disability is evaluated, are more probative 
than the subjective evidence of a higher level of disability.  
Additionally, the symptoms as described in the testimony are 
contemplated in the criteria for the currently-assigned 
evaluation.  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased evaluation for 
the veteran's service-connected residuals of a stomach 
resection.  The benefit sought on appeal is accordingly 
denied.


C.  Increased evaluation - synovitis of the right knee

The veteran's service-connected right knee disability is 
currently rated by analogy under the criteria of DC 5258.  
Under this code, dislocated semilunar cartilage (meniscus) 
with frequent episodes of locking, pain, and effusion into 
the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
DC 5258.  Because the veteran's disability is currently rated 
as 20 percent disabling, which is the maximum disability 
rating available under DC 5258, the Board has looked to other 
diagnostic codes pertaining to the knee in order to determine 
if separate or increased evaluations are available for his 
right knee disorder.

Under the schedule of ratings, synovitis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5020.  
Degenerative arthritis, in turn, is rated according to 
limitation of motion for the joint or joints involved.  38 
C.F.R. § 4.71a, DC 5003.  The appropriate diagnostic codes 
for rating limitation of motion in the knee joint are DC 5260 
or DC 5261.  Accordingly, the Board has considered whether an 
increased evaluation may be warranted under either of these 
codes.   

DC 5260 provides for limitation of the flexion of the leg.  
Where flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent 
is assigned; when flexion is limited to 30 degrees, 20 
percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, DC 5260 
(2001).

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  38 C.F.R. § 4.71a, DC 5261 (2001).  
See also 38 C.F.R. § 4.71, Plate II (2001) which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

As discussed in the factual background, the veteran's 
February 1999 VA examination revealed range of motion in his 
right knee to be from 8 degrees of extension to 50 degrees of 
flexion.  Strictly in accordance with 38 C.F.R. § 4.71a, DC 
5260 and 5261, this actual degree of limitation of motion 
demonstrated in the February 1999 examination is consistent 
with a noncompensable rating. 

The Board recognizes that subsequent VA examination in 
November 1999 revealed that flexion was limited to 82 
degrees, which does not support the assignment of a 
compensable evaluation under DC 5260.  However, that 
examination also showed that extension was limited to 10 
degrees, which is consistent with the findings of the 
February 1999 examination.  Therefore, the Board finds that 
the competent and probative evidence of record supports the 
assignment of at least a separate disability rating of 10 
percent under DC 5261 for limitation of extension to 10 
degrees.  See VAOPGCPREC 23-97; see also Esteban v. Brown, 6 
Vet. App. 259, 262 (1994)

The Board otherwise observes that the "claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 
(August 14, 1998).  The Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 (2001) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2001).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
the Board finds that the evidence supports a further 
increased evaluation under these regulations based on painful 
motion.  Significantly, at the November 1999 examination, the 
examiner documented that the veteran had so much pain of his 
right knee that it was difficult to move or examine it.  
There was pain with the limited motion, which was 
demonstrated as genu flexion contracture of 10 degrees with 
maximum flexion to 82 degrees.  The Board notes that if a 
knee is ankylosed in slight flexion at a favorable angle 
between 0 degrees and 10 degrees, a 30 percent rating is 
assignable under DC 5256.  Although the examiner did not find 
that the knee was ankylosed, given the documented findings of 
this examiner pertinent to painful motion, the Board finds 
that a 30 percent rating is appropriate under DC 5261.  A 
higher rating is not appropriate since there are no findings 
of greater severity of motion.  

The Board notes in passing that to assign separate 
compensable evaluations under DC 5260 and DC 5261, which both 
contemplate limitation of motion of the knee joint, would 
violate the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 by assigning multiple ratings for the same disability.

Similarly, with respect the possibility of assigning a 
separate disability rating of 10 or 20 percent under the 
criteria of DC 5257, the Board finds that such a separate 
evaluation would also not be permissible under 38 C.F.R. 
§ 4.14, as both DC 5257 and DC 5258 contemplate subluxation, 
or dislocations.  See Pond v. West, 12 Vet. App. 341, 346 
(defining subluxation as a partial dislocation) (citing 
Webster's Medical Desk Dictionary 685 (1986)).  38 C.F.R. § 
4.71a, Diagnostic Code 5257, pertains to other impairment of 
the knee due to recurrent subluxation or lateral instability.  
A 30 percent evaluation requires a severe degree.  In this 
case, the Board finds that the probative evidence is against 
the assignment of an increased evaluation, 30 percent, under 
the criteria of DC 5257.  Although the veteran regularly 
wears a knee brace and uses a cane, there are no medical 
findings of severe subluxation or lateral instability, as 
required for a 30 percent rating under DC 5257.  In 
determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors that 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Consequently, a higher rating is not warranted under 
DC 5257.  

In summary, the Board, after reviewing the veteran's 
testimony and statements as well as the medical evidence, 
finds that the competent evidence supports the assignment of 
separate disability ratings of 20 percent under DC 5258 and 
30 percent under DC 5261 for the veteran's service-connected 
synovitis of the right knee.  To this extent, the benefit 
sought on appeal is granted.



ORDER

Entitlement to an increased evaluation for the residuals of a 
stomach resection, currently evaluated as 40 percent 
disabling, is denied.

Entitlement to separate evaluations of 20 percent under 
38 C.F.R. § 4.71a, DC 5258, and 30 percent under 38 C.F.R. 
§ 4.71, DC 5261, for the veteran's synovitis of the right 
knee are granted, subject to the regulations governing the 
payment of monetary benefits.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

